DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitations, “wherein the value of the DAI is less than a predetermined value, and wherein a number of HARQ-ACK information bits is more than the predetermined value”, and “wherein the HARQ-ACK information bits are generated based on the predetermined value and the value of the DAI.”. However, apart from the value of the DAI and HARQ-ACK information bits, the specification doesn’t describe the predetermined value, the comparison between the predetermined value and the DAI value and the HARQ-ACK 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0118745 A1) in view of He et al. (US Provisional No. 62/105.850 for US 2016/0212734 A1).
Regarding claim 1, Nogami discloses a method for feeding back hybrid automatic repeat request-acknowledgement (HARQ-ACK) information by a user equipment (UE) in a wireless communication system (e.g. paragraph [0286]-[0287]), the method comprising: receiving, from a base station, downlink control information (DCI) including a value of a downlink assignment indicator (DAI) (paragraph [0314]; [0630]; and etc. illustrating the reception of DCI by terminal device 1 including DAI value); receiving, from the base station, data on a physical downlink shared channel (PDSCH) (paragraph [0097]; [0110]; and so on, clearly describing the reception of data on PDSCH by the terminal device 1 from the base station device 3); generating the HARQ-ACK information for the data received on the PDSCH based on the value of the DAI (paragraph [0402]-[0403]; [0313]-[0316]; and so on, describing the generating of HARQ-ACK information for the data or conde word on the PDSCH on the value of DAI); and transmitting, to the base station, the HARQ-ACK information on a physical uplink control channel (PUCCH) (such as paragraph [0302]-[0307]; and etc. explains the transmission of HARQ-ACK information using PUCCH), wherein the, value of the DAI is associated with a number of at least one pair of a serving cell and an occasion in which the PDCSH reception is present (paragraph [0630]-[0631]; [0639]-[0640]; [0647]-[0648]; [0653]; and so on, illustrating the DAI value is associated with the number of serving cells such as primary and secondary cells and a subframe in which the received PDSCH is present).
Nogami doesn’t explicitly disclose the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index. 
He teaches the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index (figs. 5-6; tables 1-3).

Regarding claim 4, 7 and 10, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding method for receiving HARQ-ACK by a base station, the user equipment (UE) for feeding back the HARQ-ACK and the base station for receiving the HARQ-ACK, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 5, 8 and 11, as applied above, Nogami discloses the value of the DAI. However, Nogami doesn’t explicitly disclose the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain.  
He teaches the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain (figs. 5-6; tables 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first 
Regarding claim 3, 6, 9 and 12, Nogami discloses the DCI is received on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH), and wherein the DCI is used to schedule a HARQ transmission associated with the at least one pair of the serving cell and the occasion (e.g. paragraph [0630]-[0631]; [0639]-[0640]; [0647]-[0648]; [0653]; [0092]; [0194]; [0208]; [0213]; [0312]-[0318]; and so on).  
Regarding clam 13, 19, Nogami further discloses comprising: determining a HARQ feedback unit, wherein the HARQ feedback unit is downlink occasion (paragraph [0328]; [0320]-[0322]; [0571]; [0613]; and etc.); and determining a total length of a feedback bit sequence to be fed back in the PUCCH (paragraph [0303]-[0304]; [0550]-[0562]).
Regarding claim 14, 20, as applied above, Nogami discloses HARQ-ACK bit of the HARQ-ACK feedback unit. However, Nogami doesn’t explicitly disclose comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence.  
He teaches comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence (figs. 5-6; tables 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence as taught by He into Nogami in order to improve resource and/or bandwidth utilization, and to improve efficiency of communication.
Regarding claim 15-18 and 21-24, the modified communication of Nogami discloses the value of the DAI is less than a predetermined value, and wherein a number of HARQ-ACK .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461